Bell, Justice.
1. In an undefended suit on a verified account in a justice’s court, the affidavit is sufficient proof where the defendant is served personally; but where service has been made by leaving a copy of the writ at the defendant’s residence, other evidence is necessary. Peeples v. Sethness Co., 119 Ga. 777 (47 S. E. 170) ; Dixon v. Holliman, 37 Ga. App. 353 (3) (140 S. E. 384); Code of 1933, § 24-1302.
2.* The lack of other proof, however, in case of service by leaving a copy at the defendant’s residence does not render a judgment for the plaintiff void. Brown v. Webb, 121 Ga. 281 (48 S. E. 917). The judgment is merely erroneous, and is subject to correction by a timely and proper proceeding at law. Royal v. McPhail, 97 Ga. 457 (25 S. E. 512). Upon such facts, without more, a suit in equity to cancel the judgment will not lie. The court did not err in sustaining the general demurrer and dismissing the petition.

Judgment affirmed.


All the Justices concur.

J. Emmeli Baird, for plaintiff. J. H. Kennerly, for defendants.